IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 4, 2007

                                       No. 06-30982                   Charles R. Fulbruge III
                                                                              Clerk


WILLIAM F SCHMIDT

                            Plaintiff - Appellee

       v.

MTD PRODUCTS INC; MTD HOLDINGS INC; SUMMIT INSURANCE
COMPANY OF AMERICA

                            Defendants - Appellants


                    Appeal from the United States District Court
                 for the Eastern District of Louisiana, New Orleans
                                   2:04-CV-3412


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See FIFTH CIR. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.